Title: John Adams to Abigail Adams, 5 September 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Septr. 5. 1776
     
     Mr. Bass arrived this Day, with the joyfull News, that you were all well. By this Opportunity, I shall send you a Cannister of Green Tea, by Mr. Hare.
     Before Mr. Gerry went away from hence, I asked Mrs. Yard to send a Pound of Green Tea to you. She readily agreed. When I came home at Night I was told Mr. G. was gone. I asked Mrs. Y. if she had sent the Cannister? She said Yes and that Mr. G. undertook to deliver it, with a great deal of Pleasure. From that Time I flattered my self, you would have the poor Relief of a dish of good Tea under all your Fatigues with the Children, and under all the disagreabble Circumstances attending the small Pox, and I never conceived a single doubt, that you had received it untill Mr. Gerrys Return. I asked him, accidentally, whether he delivered it, and he said Yes to Mr. S.A.’s Lady.—I was astonished. He misunderstood Mrs. Y. intirely, for upon Inquiry she affirms she told him, it was for Mrs. J.A.
     I was so vexed at this, that I have ordered another Cannister, and Mr. Hare has been kind enough to undertake to deliver it. How the Dispute will be settled I dont know. You must send a Card to Mrs. S.A., and let her know that the Cannister was intended for You, and she may send it you if she chooses, as it was charged to me. It is amazingly dear, nothing less than 40s. lawfull Money, a Pound.
     
     I am rejoiced that my Horses are come. I shall now be able to take a ride. But it is uncertain, when I shall set off, for home. I will not go, at present. Affairs are too delicate and critical.—The Panic may seize whom it will, it shall not seize me. I will stay here, untill the public Countenance is better, or much worse. It must and will be better. I think it is not now bad. Lyes by the Million will be told you. Dont believe any of them. There is no danger of the Communication being cutt off, between the northern and southern Colonies. I can go home, when I please, in spight of all the Fleet and Army of Great Britain.
    